DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 08/17/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 108100344, filed on 01/04/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019, 10/16/2019, and 11/19/2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
In regard to claims 1 and 6, the claims recite “generating the guiding message for enlarging a pattern area of the target organ in a third ultrasonic image obtained by the ultrasonic scanner according to a comparison result” (Claims 1 and 6). However there is a lack of written description regarding a third ultrasonic image being obtained by the ultrasonic scanner. The examiner recommends indicating whether or not there is support for a third ultrasonic image within the specification as originally filed. Should there be no support for a third ultrasonic image, it is recommended to remove this phrase from the claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable by Rothberg et al. US 20170360401 A1 "Rothberg" and further in view of Schneider et al. WO 2015075612 A1 “Schneider” and Park et al. US 20130331697 A1 “Park”.
In regard to claim 1, Rothberg teaches “An ultrasonic scanning method for an ultrasonic scanning device, comprising:” [Claim 20] “performing an ultrasonic scanning operation on a human body by an ultrasonic scanner to obtain an ultrasonic image” [Claim 20, 0308, 0181, FIG. 1]; “5analyzing the ultrasonic image to identify an organ pattern in the ultrasonic image” [Claim 20, 0171]; and “generating a guiding message according to an identification result of the organ pattern, wherein the guiding message is configured to guide a moving of the ultrasonic scanner to scan a target organ of the human body” [Claim 20, 0026, 0151]; […] “generating the guiding message for enlarging a pattern area of the target organ […]” [0110, 0023].
In regard to an ultrasonic scanning method for an ultrasonic scanning device, Rothberg discloses “A method, comprising using at least one computing device comprising at least one processor to perform: obtaining an ultrasound image of a subject captured by an ultrasound device; determining whether the ultrasound image contains a target anatomical view; responsive to determining that the ultrasound image does not contain the target anatomical view: generating, using the ultrasound image, a guidance plan for how to guide an operator of the ultrasound device to capture an ultrasound image of the subject containing the target anatomical view; and providing at least one instruction to the operator based on the generated guidance plan” [Claim 20]. Since the method involves obtaining an ultrasound image, generating a guidance plan to guide the operator, and providing at least one 
In regard to performing an ultrasonic scanning operation on a human body by an ultrasonic scanner to obtain an ultrasonic image, Rothberg discloses “obtaining an ultrasound image of a subject captured by an ultrasound device” [Claim 20]. In this case, in order to obtain an ultrasound image, under broadest reasonable interpretation, an ultrasonic scanning operation had to have been performed. Furthermore, in regard to an ultrasonic scanning operation, Rothberg discloses “The computing device 1502 may be configured to process the ultrasound data from the ultrasound device 1514 to generate ultrasound images for display on the display screen 1508. The processing may be performed by for example, the processor 1510. The processor 1510 may also be adapted to control the acquisition of ultrasound data with the ultrasound device 1514. The ultrasound data may be processed in real-time during a scanning session as the echo signals are received” [0308]. Therefore, the computing device containing the processor is capable of processing the ultrasound data acquired by the ultrasound device during a scanning session (i.e. scanning operation). In regard to performing an ultrasonic scanning operation on a human body, Rothberg discloses “FIG. 1 shows an example ultrasound system 100 that is configured to guide an operator of an ultrasound device 102 to obtain an ultrasound image of a target anatomical view of a subject 101” [0181]. As shown in FIG. 1, the subject 101 is a human being. Therefore, the method involves performing an ultrasonic scanning operation on a human body by an ultrasonic scanner to obtain an ultrasonic image. 
In regard to analyzing the ultrasonic image to identify an organ pattern in the ultrasonic image, Rothberg discloses “using at least one computing device comprising at least one processor to perform […] determining whether the ultrasound image contains a target anatomical view” [Claim 20]. In this case, under broadest reasonable interpretation, the target anatomical view represents an anatomical 
In regard to generating a guiding message according to an identification result of the organ pattern, wherein the guiding message is configured to guide a moving of the ultrasonic scanner to scan a target organ of the human body, Rothberg discloses “generating, using the ultrasound image, a guidance plan for how to guide an operator of the ultrasound device to capture an ultrasound image of the subject containing the target anatomical view; and providing at least one instruction to the operator based on the generated guidance plan” [Claim 20]. In this case, the guidance plan is generated using the identification result of the organ pattern within the ultrasound image. Since the method provides at least one instruction to the operator based on the generated guidance plan, under broadest reasonable 
In regard to generating the guiding message and the guiding message being for enlarging a pattern area of the target organ, Rothberg discloses “In some embodiments, the method further comprises providing instructions in real time based on the plurality of composite images, wherein the instructions guide a user of the ultrasound probe in acquisition of subsequent ultrasound images of the portion of that patient’s body” [0110]. In order to provide the instructions to guide a user of the ultrasound probe in real time, under broadest reasonable interpretation, the guiding message (i.e. instruction) had to have been generated. Furthermore, in regard to enlarging a pattern area, Rothberg discloses “In some embodiments, the at least one processor is configured to provide the at least one instruction to the operator at least in part by providing an instruction to the operator to move the ultrasound device toward a position at which the ultrasound device can obtain an image of the target anatomical view responsive to a determination that the anatomical view contained in the other ultrasound image is within the target region” [0023]. Therefore, in order for the processor to provide an instruction to the operator to move the ultrasound device toward a position at which a target anatomical view (i.e. of the organ of interest) can be obtained, under broadest reasonable 
Rothberg does not teach “wherein the ultrasonic image comprises a first ultrasonic image and a second ultrasonic image, and a step of generating the guiding message according to the identification result of the organ pattern comprises: comparing a size of a range of the organ pattern in the first ultrasonic image with a size of a range of the organ pattern in the second ultrasonic image; and generating the guiding message […] according to a comparison result”.
Schneider teaches “wherein the ultrasonic image comprises a first ultrasonic image and a second ultrasonic image, and a step of generating the guiding message according to the identification result of the organ pattern comprises: comparing a size of a range of the organ pattern in the first ultrasonic image with a size of a range of the organ pattern in the second ultrasonic image; and generating the guiding message […] according to a comparison result” [Page 2, Lines 5-10; Page 2, Lines 5-10; Page 2, Lines 15-18; Page 16, lines 17-19; Page 3, Lines 9-21].
In regard to the ultrasonic image comprising a first ultrasonic image and a second ultrasonic image, Schneider discloses “In accordance with embodiments of the present system, there is disclosed an ultrasound imaging apparatus, which may have a controller which may be configured to: acquire ultrasound image data of an anatomical object (e.g. a liver of a patient), the ultrasound image data may include a current frame and one or more of previous frames (the current frame may be a most-recently acquired frame and the previous frames may be frames acquired previously during the same scan in time” [Page 2, Lines 5-10]. In this case, since the ultrasound imaging data can include a current frame and one or more previous frames, under broadest reasonable interpretation, the ultrasound imaging data can comprise a first ultrasonic image (i.e. a previous frame) and a second ultrasonic image (i.e. a current frame). Furthermore, since the ultrasound image data (i.e. ultrasound image) includes an anatomical object such as the liver, the ultrasonic image includes an organ pattern.

In regard to generating a guiding message according to a comparison result, Schneider discloses “form a movement cue indicating movement in accordance with the determined displacement, when it is determined that the displacement is greater than the threshold displacement value (TDV); and/or render the movement cue in association with the current frame on a rendering of the system, such as a display” [Page 2, Lines 15-18]. The movement cue in this case constitutes a guiding message since “It is further envisioned that embodiments of the present system may further illustrate other movement cues that indicate rotational changes, or movement up, down, right, and/or left” [Page 16, lines 17-19]. Since the movement cue is based on the determined displacement resulting from the comparison of the current frame and the previous frame, under broadest reasonable interpretation, a guiding message can be generated according to a comparison result.
Furthermore in regard to the ultrasonic scanning method, Schneider discloses “In accordance with yet other embodiments of the present system, there is disclosed a method of displaying ultrasound images, the method may be performed by at least one controller of an imaging system and may include 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic scanning method of Rothberg so as to include the comparing of the size of a range of the organ pattern in first and second ultrasonic images as disclosed in Schneider in order to generate a movement cue (i.e. guide message) to allow the image to be moved such that the region of interest is displayed. Depending on the position of the ultrasonic scanner, the region of interest (i.e. an organ or tissue) may only be partially represented within the displayed image. By comparing the organ pattern in two ultrasonic images (i.e. a current frame and a previous frame), the physician can be provided with a guiding message that allows the ultrasonic scanner to be repositioned such that the organ can be seen more clearly within the image. Combining the prior art elements according to known techniques would yield the predictable result of guiding the user to position the ultrasound scanner. 
The combination of Rothberg and Schneider does not teach “a third ultrasonic image obtained by the ultrasonic scanner”.
Park teaches “a third ultrasonic image obtained by the ultrasonic scanner” [0054, FIG. 2B, FIG. 2A].
In regard to a third ultrasonic image being obtained by the ultrasonic scanner, Park discloses “For example, as illustrated in FIG. 2B, the 3D image 230 of the target object may be acquired by combining a plurality of pieces of image data acquired for each cycle of an ultrasonic signal having a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg and Schneider so as to include a third ultrasonic image as disclosed in Park in order to allow the operator to obtain an image of the target organ. By obtaining a third image is one of a finite number of ways to obtain an image of a target organ after a guiding message has been provided to allow guide the moving of the ultrasonic scanner. Therefore, it would be obvious to obtain a third ultrasonic image once the ultrasonic scanner is in a position where an image of the target organ can be obtained which represents an enlarged pattern area (i.e. the entire target organ).
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only explicitly requires the primary reference of Rothberg. Likewise, Rothberg teaches “wherein the step of generating the guiding message according to the identification result of the organ pattern further comprises:” [Claim 20, 0026, 0151, 0110]; “generating the guiding message according to the identification result of the organ pattern and coordinate information, wherein the coordinate information reflects a position of the ultrasonic scanner when the 15ultrasonic image is obtained” [0239, 0241, 0204, FIG. 5B].

In regard to generating the guiding message, Rothberg discloses “In some embodiments, the method further comprises providing instructions in real time based on the plurality of composite images, wherein the instructions guide a user of the ultrasound probe in acquisition of subsequent ultrasound images of the portion of that patient’s body” [0110]. In order to provide the instructions to guide a user of the ultrasound probe in real time, under broadest reasonable interpretation, the guiding message (i.e. instruction) had to have been generated.

In regard to the coordinate information reflecting a position of the ultrasonic scanner when the 15ultrasonic image is obtained, Rothberg discloses “In some embodiments, the instruction 516 may be overlaid onto an image 512 such that at least a portion of the instruction is overlaid onto the ultrasound device 502 in the image 512 [0204]. As shown in FIG. 5B, the ultrasound image 514, the image 512, the ultrasound device 102 and the instruction 516 are all displayed on the display 506. Furthermore, Rothberg discloses “In act 1103, the computing device may identify a pose (e.g. a position and/or orientation) of the ultrasound device in the captured image using the marker” [0241]. Since the position and/or orientation of the ultrasound device (i.e. the ultrasonic scanner) can be identified and the position of the ultrasonic scanner and the ultrasonic image can be displayed simultaneously, under broadest reasonable interpretation, the coordinate information can reflect a position of the ultrasonic scanner when the ultrasonic image is obtained.

In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Rothberg. Likewise, Rothberg teaches “the step of generating the guiding message according to the identification result of the organ pattern further comprising:” [Claim 20, 0026, 0151, 0110]; “generating the guiding message according to an area of a prediction block in the ultrasonic image, 20wherein the prediction block reflects a range of the organ pattern identified in the ultrasonic image” [0198, FIG. 4, 0090].
In regard to the step of generating the guiding message according to the identification result of the organ pattern, Rothberg discloses “generating, using the ultrasound image, a guidance plan for how to guide an operator of the ultrasound device to capture an ultrasound image of the subject containing the target anatomical view; and providing at least one instruction to the operator based on the generated guidance plan” [Claim 20]. In this case, the guidance plan is generated using the identification result of the organ pattern within the ultrasound image. Since the method provides at least one 
In regard to generating the guiding message, Rothberg discloses “In some embodiments, the method further comprises providing instructions in real time based on the plurality of composite images, wherein the instructions guide a user of the ultrasound probe in acquisition of subsequent ultrasound images of the portion of that patient’s body” [0110]. In order to provide the instructions to guide a user of the ultrasound probe in real time, under broadest reasonable interpretation, the guiding message (i.e. instruction) had to have been generated.
In regard to generating the guiding message according to an area of a prediction block in the ultrasonic image, wherein the prediction block reflects a range of the organ pattern identified by the image recognition module in the ultrasonic image, Rothberg discloses that “In the ultrasound image 408, the computing device may identify the left ventricle as an anatomical feature 402 and analyze the characteristics of the left ventricle (such as the left ventricle diameter shown as anatomical feature characteristic 404) to identify medical parameters 410” [0198]. As seen in FIG. 4, the anatomical feature 402 is represented by a box surrounding the left ventricle. Since the box surrounding the anatomical 
Furthermore, in regard to generating the guiding message according to an area of a prediction block, Rothberg discloses “In some embodiments, obtaining the ultrasound image containing the target anatomical view comprises guiding an operator of the ultrasound device to obtain the ultrasound image containing the target anatomical view. In some embodiments, guiding the operator of the ultrasound device to obtain the ultrasound image containing the target anatomical view comprises providing at least one instruction to the operator […]” [0090]. In this case, the target anatomical view represents the anatomical view of the organ of interest within the target region (i.e. region of interest) within the ultrasonic image and under broadest reasonable interpretation, the target anatomical view would contain an anatomical feature 402 that is of diagnostic interest. Since the operator be provided with at least one instruction to obtain an ultrasound image containing the target anatomical view (i.e. with the anatomical feature representing the prediction block) under broadest reasonable interpretation, the method is capable of generating the guiding message according to an area of a prediction block in the ultrasonic image, wherein the prediction block reflects a range of the organ pattern identified by the image recognition module in the ultrasonic image.
In regard to claim 6, Rothberg teaches “An ultrasonic scanning device, comprising:” [Claim 11]; “an ultrasonic scanner, configured to perform an ultrasonic scanning operation on a human body to obtain an ultrasonic image” [Claim 11, 0308, 0181, FIG. 1]; and “a processor, coupled to the ultrasonic scanner and configured to analyze the ultrasonic 15image to identify an organ pattern in the ultrasonic image” [Claim 11, FIG. 1, 0059, Claim 14, 0171], “wherein the processor is further configured to generate a guiding message according to an identification result of the organ pattern, and the guiding message is configured to guide a moving of the ultrasonic scanner to scan a target organ of the human 
In regard to an ultrasonic scanning device, Rothberg discloses “A system, comprising: an ultrasound device configured to capture an ultrasound image of a subject; and at least one processor configured to guide capture of another ultrasound image containing a target anatomical view of a subject based on analysis of the ultrasound image captured by the ultrasound device” [Claim 11]. Since the system contains an ultrasound device and at least one processor, under broadest reasonable interpretation, the system constitutes an ultrasonic scanning device.
In regard to an ultrasonic scanner configured to perform an ultrasonic scanning operation on a human body to obtain an ultrasonic image, Rothberg discloses “an ultrasound device configured to capture an ultrasound image of a subject” [Claim 11]. In order for the ultrasound device to capture an ultrasound image of the subject, under broadest reasonable interpretation, the ultrasound device has to have been configured to perform an ultrasonic scanning operation on a human body. Furthermore, in regard to an ultrasonic scanning operation, Rothberg discloses “The computing device 1502 may be configured to process the ultrasound data from the ultrasound device 1514 to generate ultrasound images for display on the display screen 1508. The processing may be performed by for example, the processor 1510. The processor 1510 may also be adapted to control the acquisition of ultrasound data with the ultrasound device 1514. The ultrasound data may be processed in real-time during a scanning session as the echo signals are received” [0308]. Therefore, the computing device containing the processor is capable of processing the ultrasound data acquired by the ultrasound device during a scanning session (i.e. scanning operation). In regard to performing an ultrasonic scanning operation on a human body, Rothberg discloses “FIG. 1 shows an example ultrasound system 100 that is configured to guide an operator of an ultrasound device 102 to obtain an ultrasound image of a target anatomical view of a subject 101” [0181]. As shown in FIG. 1, the subject 101 is a human being. Therefore, the 
In regard a processor, coupled to the ultrasonic scanner, Rothberg discloses “at least one processor configured to guide capture of another ultrasound image containing a target anatomical view of a subject based on analysis of the ultrasound image captured by the ultrasound device” [Claim 11]. Therefore, the system includes a processor. Furthermore, since the processor is configured to guide the capture of another ultrasound image based on the analysis of the ultrasound image captured by the ultrasound device, under broadest reasonable interpretation, the processor has to be coupled to the ultrasonic scanner (i.e. the ultrasound device 102). Additionally, Rothberg discloses in FIG. 1 that the ultrasound device 102 is connected to the computing device 104 via the communication link 112. Since “In some embodiments, the display and the at least one processor are integrated into a computing device” [0059], under broadest reasonable interpretation, the communication link is capable of coupling the at least one processor to the ultrasonic scanner (i.e. the ultrasound device 102). 
In regard to the processor being configured to analyze the ultrasonic 15image by an image recognition module to identify an organ pattern in the ultrasonic image, Rothberg discloses “The system of claim 11, wherein the at least one processor is configured to guide capture at least in part by: determining whether the ultrasound image contains a target anatomical view […]” [Claim 14]. In this case, under broadest reasonable interpretation, the target anatomical view represents an anatomical view of the target organ of interest being examined with the ultrasound device. In order to make the determination of whether the ultrasound image contains the target anatomical view of the organ, under broadest reasonable interpretation, the at least one processor had to have been configured to analyze the ultrasonic image by an image recognition module. 
Furthermore, in regard to identifying an organ pattern in the ultrasonic image, Rothberg discloses “The disclosure provides techniques for automatically interpreting captured ultrasound images 
In regard to the processor being further configured to generate a guiding message according to an identification result of the organ pattern and the guiding message is configured to guide a moving of the ultrasonic scanner to scan a target organ of the human body, Rothberg discloses “generating, using the ultrasound image, a guidance plan for how to guide an operator of the ultrasound device to capture an ultrasound image of the subject containing the target anatomical view; and providing at least one instruction to the operator based on the generated guidance plan” [Claim 14]. In this case, the guidance plan is generated using the identification result of the organ pattern within the ultrasound image. Since the system provides at least one instruction to the operator based on the generated guidance plan, under broadest reasonable interpretation, this instruction represents a guiding message that is configured to guide a moving of the ultrasonic scanner to scan a target organ of the human body. Additionally, Rothberg discloses “In some embodiments, the guidance plan comprises a sequence of instructions to guide the operator of the ultrasound device to move the ultrasound device to a target location” [0026] and “The instruction may be provided to the operator in a variety of ways. For example, 
In regard to generating the guiding message and the guiding message being for enlarging a pattern area of the target organ, Rothberg discloses “In some embodiments, the method further comprises providing instructions in real time based on the plurality of composite images, wherein the instructions guide a user of the ultrasound probe in acquisition of subsequent ultrasound images of the portion of that patient’s body” [0110]. In order to provide the instructions to guide a user of the ultrasound probe in real time, under broadest reasonable interpretation, the guiding message (i.e. instruction) had to have been generated. Furthermore, in regard to enlarging a pattern area, Rothberg discloses “In some embodiments, the at least one processor is configured to provide the at least one instruction to the operator at least in part by providing an instruction to the operator to move the ultrasound device toward a position at which the ultrasound device can obtain an image of the target anatomical view responsive to a determination that the anatomical view contained in the other ultrasound image is within the target region” [0023]. Therefore, in order for the processor to provide an instruction to the operator to move the ultrasound device toward a position at which a target anatomical view (i.e. of the organ of interest) can be obtained, under broadest reasonable interpretation, the guiding message (i.e. instruction) had to be generated for enlarging a pattern area of the target organ (i.e. the target anatomical view).
Rothberg does not teach “wherein the ultrasonic image comprises a first ultrasonic image and a second ultrasonic image, and an operation of generating the guiding message according to the identification result of the organ pattern by the processor comprises: comparing a size of a range of the 
Schneider teaches “wherein the ultrasonic image comprises a first ultrasonic image and a second ultrasonic image, and an operation of generating the guiding message according to the identification result of the organ pattern by the processor comprises: comparing a size of a range of the organ pattern in the first ultrasonic image with a size of a range of the organ pattern in the second ultrasonic image; and generating the guiding message according to a comparison result” [Page 2, Lines 5-10; Page 2, Lines 5-10; Page 2, Lines 15-18; Page 16, lines 17-19].
In regard to the ultrasonic image comprising a first ultrasonic image and a second ultrasonic image, Schneider discloses “In accordance with embodiments of the present system, there is disclosed an ultrasound imaging apparatus, which may have a controller which may be configured to: acquire ultrasound image data of an anatomical object (e.g. a liver of a patient), the ultrasound image data may include a current frame and one or more of previous frames (the current frame may be a most-recently acquired frame and the previous frames may be frames acquired previously during the same scan in time” [Page 2, Lines 5-10]. In this case, since the ultrasound imaging data can include a current frame and one or more previous frames, under broadest reasonable interpretation, the ultrasound imaging data can comprise a first ultrasonic image (i.e. a previous frame) and a second ultrasonic image (i.e. a current frame). Furthermore, since the ultrasound image data (i.e. ultrasound image) includes an anatomical object such as the liver, the ultrasonic image includes an organ pattern.
In regard to the step of generating the guiding message according to the identification result of the organ pattern comprising comparing a size of a range of the organ pattern in the first ultrasonic image with a size of a range of the organ pattern in the second ultrasonic image, Schneider discloses “compare the current frame and a reference frame selected from the one or more previous frames; determine whether the determined displacement is greater than a threshold displacement value” [Page 
In regard to generating a guiding message according to a comparison result, Schneider discloses “form a movement cue indicating movement in accordance with the determined displacement, when it is determined that the displacement is greater than the threshold displacement value (TDV); and/or render the movement cue in association with the current frame on a rendering of the system, such as a display” [Page 2, Lines 15-18]. The movement cue in this case constitutes a guiding message since “It is further envisioned that embodiments of the present system may further illustrate other movement cues that indicate rotational changes, or movement up, down, right, and/or left” [Page 16, lines 17-19]. Since the movement cue is based on the determined displacement resulting from the comparison of the current frame and the previous frame, under broadest reasonable interpretation, a guiding message can be generated according to a comparison result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic scanning device of Rothberg so as to include the comparing of the size of a range of the organ pattern in first and second ultrasonic images as disclosed in Schneider in order to generate a movement cue (i.e. guide message) to allow the image to be moved such that the region of interest is displayed. Depending on the position of the ultrasonic scanner, the region of interest (i.e. an organ or tissue) may only be partially represented within the displayed image. By comparing the organ pattern in two ultrasonic images (i.e. a current frame and a previous frame), the physician can be provided with a guiding message that allows the ultrasonic scanner to be repositioned 
The combination of Rothberg and Schneider does not teach “a third ultrasonic image obtained by the ultrasonic scanner”.
Park teaches “a third ultrasonic image obtained by the ultrasonic scanner” [0054, FIG. 2B, FIG. 2A].
In regard to a third ultrasonic image being obtained by the ultrasonic scanner, Park discloses “For example, as illustrated in FIG. 2B, the 3D image 230 of the target object may be acquired by combining a plurality of pieces of image data acquired for each cycle of an ultrasonic signal having a predetermined period. For example, an ultrasonic image 231 of a first part may be acquired from an echo signal corresponding to a section of a first cycle of an ultrasonic signal transmitted toward a target object, namely, a first section [circle around (1)]. An ultrasonic image 232 of a second part may be acquired from an echo signal corresponding to a second section ([circle around (2)]) of the ultrasonic signal. Similarly, an ultrasonic image 233 of a third part […] may be respectively acquired from an echo signal corresponding to a third section [circle around (3)] of the ultrasonic signal” [0054]. As shown in FIG. 2B, the ultrasonic images 231-233 are acquired as a result of scanning with the probe 110 shown in FIG. 2A. Therefore, a third ultrasonic image can be obtained with the ultrasonic scanner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg and Schneider so as to include a third ultrasonic image as disclosed in Park in order to allow the operator to obtain an image of the target organ. By obtaining a third image is one of a finite number of ways to obtain an image of a target organ after a guiding message has been provided to allow guide the moving of the ultrasonic scanner. Therefore, it would be obvious to obtain a third ultrasonic image once the ultrasonic scanner is in a 
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, this claim only explicitly requires the primary reference of Rothberg, Likewise, Rothberg teaches “wherein the operation of generating20 the guiding message according to the identification result of the organ pattern by the processor further comprises:” [Claim 14, 0026, 0151, 0110, 0113]; “generating the guiding message according to the identification result of the organ pattern and coordinate information, wherein the coordinate information reflects a position of the ultrasonic scanner when the -17-83639usfultrasonic image is obtained” [0239, 0241, 0204, FIG. 5B].
In regard to the operation of generating the guiding message according to the identification result of the organ pattern by the processor, Rothberg discloses “generating, using the ultrasound image, a guidance plan for how to guide an operator of the ultrasound device to capture an ultrasound image of the subject containing the target anatomical view; and providing at least one instruction to the operator based on the generated guidance plan” [Claim 14]. In this case, the guidance plan is generated using the identification result of the organ pattern within the ultrasound image. Since the system provides at least one instruction to the operator based on the generated guidance plan, under broadest reasonable interpretation, this instruction represents a guiding message that is configured to guide a moving of the ultrasonic scanner to scan a target organ of the human body. Additionally, Rothberg discloses “In some embodiments, the guidance plan comprises a sequence of instructions to guide the operator of the ultrasound device to move the ultrasound device to a target location” [0026] and “The instruction may be provided to the operator in a variety of ways. For example, the instruction may be displayed to the operator using a display (e.g., a display integrated into the computing device, such as the operator’s mobile device) or audibly provided to the operator using a speaker (e.g., a speaker integrated into the computing device” [0151]. Therefore, the instruction (i.e. guiding message), 
In regard to generating the guiding message, Rothberg discloses “In some embodiments, the method further comprises providing instructions in real time based on the plurality of composite images, wherein the instructions guide a user of the ultrasound probe in acquisition of subsequent ultrasound images of the portion of that patient’s body” [0110] and “In some embodiments, the feedback is provided in real time” [0113]. In order to provide the feedback and instructions to guide a user of the ultrasound probe in real time, under broadest reasonable interpretation, the guiding message (i.e. instruction) had to have been generated.
In regard to generating the guiding message coordinate information, Rothberg discloses “FIG. 11 shows an example process 1100 for tracking the location of an ultrasound device in non-acoustic images using a marker disposed thereon. […] As shown, the process 1100 comprises an act 1102 of obtaining an image of a marker disposed on an ultrasound device, an act 1103 of identifying a pose of the ultrasound device, and an act 1108 of presenting an instruction using the identified pose” [0239] and “In act 1103, the computing device may identify a pose (e.g. a position and/or orientation) of the ultrasound device in the captured image using the marker” [0241]. Since the pose of the ultrasound device can be obtained from a marker disposed on the ultrasound device and an instruction can be provided based on the pose, under broadest reasonable interpretation, the guiding message (i.e. the instruction) can be generated according to the identification result of the organ pattern (i.e. as stated above) and coordinate information relating to the position of the ultrasonic scanner (i.e. the ultrasound device).
In regard to the coordinate information reflecting a position of the ultrasonic scanner when the 15ultrasonic image is obtained, Rothberg discloses “In some embodiments, the instruction 516 may be overlaid onto an image 512 such that at least a portion of the instruction is overlaid onto the ultrasound device 502 in the image 512 [0204]. As shown in FIG. 5B, the ultrasound image 514, the image 512, the 
The examiner notes that the secondary reference of Schneider also discloses generating a guiding message according to the identification result of the organ pattern [Page 2, Lines 15-18; Page 16, lines 17-19]. Specifically, Schneider discloses “form a movement cue indicating movement in accordance with the determined displacement, when it is determined that the displacement is greater than the threshold displacement value (TDV); and/or render the movement cue in association with the current frame on a rendering of the system, such as a display” [Page 2, Lines 15-18]. The movement cue in this case constitutes a guiding message since “It is further envisioned that embodiments of the present system may further illustrate other movement cues that indicate rotational changes, or movement up, down, right, and/or left” [Page 16, lines 17-19]. Since the movement cue is based on the determined displacement resulting from the comparison of the current frame and the previous frame, under broadest reasonable interpretation, a guiding message can be generated according to a comparison result.
In regard to claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Rothberg teaches “wherein the operation of generating20 the guiding message according to the identification result of the organ pattern by the processor further comprises:” [Claim 14, 0026, 0151, 0110, 0113]; “generating the guiding message according to an area of a 
In regard to the operation of generating the guiding message according to the identification result of the organ pattern by the processor, Rothberg discloses “generating, using the ultrasound image, a guidance plan for how to guide an operator of the ultrasound device to capture an ultrasound image of the subject containing the target anatomical view; and providing at least one instruction to the operator based on the generated guidance plan” [Claim 14]. In this case, the guidance plan is generated using the identification result of the organ pattern within the ultrasound image. Since the system provides at least one instruction to the operator based on the generated guidance plan, under broadest reasonable interpretation, this instruction represents a guiding message that is configured to guide a moving of the ultrasonic scanner to scan a target organ of the human body. Additionally, Rothberg discloses “In some embodiments, the guidance plan comprises a sequence of instructions to guide the operator of the ultrasound device to move the ultrasound device to a target location” [0026] and “The instruction may be provided to the operator in a variety of ways. For example, the instruction may be displayed to the operator using a display (e.g., a display integrated into the computing device, such as the operator’s mobile device) or audibly provided to the operator using a speaker (e.g., a speaker integrated into the computing device” [0151]. Therefore, the instruction (i.e. guiding message), according to an identification result of the organ pattern, can be provided to guide a moving of the ultrasonic scanner to a target organ of the human body.
In regard to generating the guiding message, Rothberg discloses “In some embodiments, the method further comprises providing instructions in real time based on the plurality of composite images, wherein the instructions guide a user of the ultrasound probe in acquisition of subsequent ultrasound images of the portion of that patient’s body” [0110] and “In some embodiments, the feedback is provided in real time” [0113]. In order to provide the feedback and instructions to guide a 
In regard to generating the guiding message according to an area of a prediction block in the ultrasonic image, wherein the prediction block reflects a range of the organ pattern identified by the image recognition module in the ultrasonic image, Rothberg discloses that “In the ultrasound image 408, the computing device may identify the left ventricle as an anatomical feature 402 and analyze the characteristics of the left ventricle (such as the left ventricle diameter shown as anatomical feature characteristic 404) to identify medical parameters 410” [0198]. As seen in FIG. 4, the anatomical feature 402 is represented by a box surrounding the left ventricle. Since the box surrounding the anatomical feature 402 reflects a range of the organ pattern identified by the image recognition module (i.e. the processor) in the ultrasonic image, under broadest reasonable interpretation, this box constitutes a prediction block in the ultrasonic image. 
Furthermore, in regard to generating the guiding message according to an area of a prediction block, Rothberg discloses “In some embodiments, obtaining the ultrasound image containing the target anatomical view comprises guiding an operator of the ultrasound device to obtain the ultrasound image containing the target anatomical view. In some embodiments, guiding the operator of the ultrasound device to obtain the ultrasound image containing the target anatomical view comprises providing at least one instruction to the operator […]” [0090]. In this case, the target anatomical view represents the anatomical view of the organ of interest within the target region (i.e. region of interest) within the ultrasonic image and under broadest reasonable interpretation, the target anatomical view would contain an anatomical feature 402 that is of diagnostic interest. Since the operator be provided with at least one instruction to obtain an ultrasound image containing the target anatomical view (i.e. with the anatomical feature representing the prediction block) under broadest reasonable interpretation, the method is capable of generating the guiding message according to an area of a prediction block in the 
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. US 20170360401 A1 "Rothberg", Schneider et al. WO 2015075612 A1 “Schneider” and Park et al. US 20130331697 A1 “Park” as applied to claims 1-3, and 6-8 above, and further in view of Specht et al. US 20180310920 A1 “Specht”.
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Rothberg teaches “the step of generating-16-83639usf the guiding message according to the identification result of the organ pattern” [Claim 20, 0026, 0151, 0110].
In regard to the step of generating the guiding message according to the identification result of the organ pattern, Rothberg discloses “generating, using the ultrasound image, a guidance plan for how to guide an operator of the ultrasound device to capture an ultrasound image of the subject containing the target anatomical view; and providing at least one instruction to the operator based on the generated guidance plan” [Claim 20]. In this case, the guidance plan is generated using the identification result of the organ pattern within the ultrasound image. Since the method provides at least one instruction to the operator based on the generated guidance plan, under broadest reasonable interpretation, this instruction represents a guiding message that is configured to guide a moving of the ultrasonic scanner to scan a target organ of the human body. Additionally, Rothberg discloses “In some embodiments, the guidance plan comprises a sequence of instructions to guide the operator of the ultrasound device to move the ultrasound device to a target location” [0026] and “The instruction may be provided to the operator in a variety of ways. For example, the instruction may be displayed to the operator using a display (e.g., a display integrated into the computing device, such as the operator’s mobile device) or audibly provided to the operator using a speaker (e.g., a speaker integrated into the computing device” [0151]. Therefore, the instruction (i.e. guiding message), according to an 
In regard to generating the guiding message, Rothberg discloses “In some embodiments, the method further comprises providing instructions in real time based on the plurality of composite images, wherein the instructions guide a user of the ultrasound probe in acquisition of subsequent ultrasound images of the portion of that patient’s body” [0110]. In order to provide the instructions to guide a user of the ultrasound probe in real time, under broadest reasonable interpretation, the guiding message (i.e. instruction) had to have been generated.
Rothberg does not teach “wherein the ultrasonic image comprises a first image and a second image, the prediction block comprises a first prediction block in the first image and a second prediction block in the second image” or “generating the guiding message according to a numerical relationship between an area of the first prediction block and an area of the second prediction block”.
Schneider teaches “wherein the ultrasonic image comprises a first image and a second image” [Page 2, Lines 5-10].
In regard to the ultrasonic image comprising a first ultrasonic image and a second ultrasonic image, Schneider discloses “In accordance with embodiments of the present system, there is disclosed an ultrasound imaging apparatus, which may have a controller which may be configured to: acquire ultrasound image data of an anatomical object (e.g. a liver of a patient), the ultrasound image data may include a current frame and one or more of previous frames (the current frame may be a most-recently acquired frame and the previous frames may be frames acquired previously during the same scan in time” [Page 2, Lines 5-10]. In this case, since the ultrasound imaging data can include a current frame and one or more previous frames, under broadest reasonable interpretation, the ultrasound imaging data can comprise a first ultrasonic image (i.e. a previous frame) and a second ultrasonic image (i.e. a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic scanning method of Rothberg so as to include the comparing of the size of a range of the organ pattern in first and second ultrasonic images as disclosed in Schneider in order to generate a movement cue (i.e. guide message) to allow the image to be moved such that the region of interest is displayed. Depending on the position of the ultrasonic scanner, the region of interest (i.e. an organ or tissue) may only be partially represented within the displayed image. By comparing the organ pattern in two ultrasonic images (i.e. a current frame and a previous frame), the physician can be provided with a guiding message that allows the ultrasonic scanner to be repositioned such that the organ can be seen more clearly within the image. Combining the prior art elements according to known techniques would yield the predictable result of guiding the user to position the ultrasound scanner. 
The combination of Rothberg, Schneider and Park does not teach “the prediction block comprises a first prediction block in the first image and a second prediction block in the second image” or that the guiding message is generated “according to a numerical relationship between an area of the first prediction block and an area of the second prediction block”.
Specht teaches “the prediction block comprises a first prediction block in the first image and a second prediction block in the second image” [Claim 1, Claim 10] and that the guiding message is generated according to “a numerical relationship between an area of the first prediction block and an area of the second prediction block” [0027, Claim 1, Claim 10].
In regard to the prediction block comprising a first prediction block in the first image and a second prediction block in the second image, Specht discloses “A method of ultrasound imaging comprising: […] generating an image based on ultrasound data; displaying the image on a display device; 
In regard to a numerical relationship between an area of the first prediction block and an area of the second prediction block, Specht discloses “At step 204, the processor 116 acquires a quality parameter during the process of acquiring the ultrasound data. The quality parameter may be any parameter that is correlated with the quality of the acquisition […] The correctness-of-view metric may be calculated by comparing acquired image frames with a standard view using image correlation techniques” [0027]. Furthermore, Specht discloses “displaying a border in the first color on the first image to indicate a position of an ROI, where the first color represents the acquisition quality level” [Claim 1] and “displaying a second border in the second color on the second image, where the second border indicates a second ROI and the second color represents the second acquisition quality level” [Claim 10]. In this case, the first and second colors indicate the acquisition quality levels of the first and second ROI (i.e. the first and second prediction blocks). Furthermore, each of these regions of interest (i.e. ROI) is associated with a specific area and thus, the areas of the first and second prediction blocks can be determined. Since the processor can acquire a quality parameter and perform a correctness-of-view metric with image correlation techniques, under broadest reasonable interpretation, a numerical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Schneider and Park so as to include the first and second prediction blocks in the first and second images as taught by Specht in order to determine how to guide the ultrasonic scanner to view the target region within the patient. By determining a numerical relationship between the sizes of the first and second prediction blocks, the operator can determine whether or not the ultrasonic scanner is moving closer to or farther away from the organ being examined. For example, if the second prediction block (i.e. region of interest) in the second image is larger than the first prediction block (i.e. region of interest) in the first image, this could indicate that the ultrasonic scanner is being moved over the organ of interest. Conversely, if the second prediction block (i.e. region of interest) in the second image is smaller than the first prediction block (i.e. region of interest) in the first image, this could indicate that the ultrasonic scanner has been moved past the organ of interest. Depending on the indication of the relationship between the first and second prediction blocks, the physician can be provided with a guiding message in order to position the ultrasonic scanner in the best position to view the organ of interest and then assess the organ. 
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, this claim requires the primary reference of Rothberg in further view of Specht. Likewise, Rothberg discloses “obtaining target coordinate information according to the numerical relationship, wherein the target coordinate information corresponds to a target image in the ultrasonic image; and 10generating the guiding message according to the target coordinate information” [0198, FIG. 2, 0186].
In regard to obtaining target coordinate information according to the numerical relationship, wherein the target coordinate information corresponds to a target image in the ultrasonic image 
In regard to generating the guiding message according to the target coordinate information, Rothberg discloses “An example of such a guide path on a subject is shown in FIG. 2. […] the computing device may generate a guide path 208 between the initial position 202 and a target position 204. The guide path 208 may be employed by the computing device to generate a sequence of instructions to provide the operator” [0186]. In this case, the target position 204 is associated with target coordinate information. Since the computing device can generate a sequence of instructions to guide the operator to the target position (i.e. associated with target coordinate information), under broadest reasonable interpretation, the method can involve generating the guiding message according to the target coordinate information.
The combination of Rothberg, Schneider and Park does not teach that the generating of the guiding message “according to the numerical relationship between the area of the first prediction block and the area of the second prediction block”.
Specht teaches that the generating of the guiding message “according to the numerical relationship between the area of the first prediction block and the area of the second prediction block” [0027, Claim 1, Claim 10].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Schneider and Park so as to include the first and second prediction blocks in the first and second images as taught by Specht in order to determine how to guide the ultrasonic scanner to view the target region within the patient. By determining a numerical relationship between the sizes of the first and second prediction blocks, the operator can determine whether or not the ultrasonic scanner is moving closer to or farther away from the organ being examined. For example, if the second prediction block (i.e. region of interest) in the second image is larger than the first prediction block (i.e. region of interest) in the first image, this could 
In regard to claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, Rothberg teaches “wherein the operation of generating 20the guiding message according to the identification result of the organ pattern by the processor comprises:” [Claim 14, 0026, 0151, 0110, 0113].
In regard to the operation of generating, the guiding message according to the identification result of the organ pattern by the processor, Rothberg discloses “generating, using the ultrasound image, a guidance plan for how to guide an operator of the ultrasound device to capture an ultrasound image of the subject containing the target anatomical view; and providing at least one instruction to the operator based on the generated guidance plan” [Claim 14]. In this case, the guidance plan is generated using the identification result of the organ pattern within the ultrasound image. Since the system provides at least one instruction to the operator based on the generated guidance plan, under broadest reasonable interpretation, this instruction represents a guiding message that is configured to guide a moving of the ultrasonic scanner to scan a target organ of the human body. Additionally, Rothberg discloses “In some embodiments, the guidance plan comprises a sequence of instructions to guide the operator of the ultrasound device to move the ultrasound device to a target location” [0026] and “The instruction may be provided to the operator in a variety of ways. For example, the instruction may be displayed to the operator using a display (e.g., a display integrated into the computing device, such as the operator’s mobile device) or audibly provided to the operator using a speaker (e.g., a speaker 
In regard to generating the guiding message, Rothberg discloses “In some embodiments, the method further comprises providing instructions in real time based on the plurality of composite images, wherein the instructions guide a user of the ultrasound probe in acquisition of subsequent ultrasound images of the portion of that patient’s body” [0110] and “In some embodiments, the feedback is provided in real time” [0113]. In order to provide the feedback and instructions to guide a user of the ultrasound probe in real time, under broadest reasonable interpretation, the guiding message (i.e. instruction) had to have been generated.
Rothberg does not teach “wherein the ultrasonic image comprises a first image and a second image, the prediction block comprises a first prediction block in the first image and a second prediction block in the second image” or “generating the guiding message according to a numerical relationship between an area of the first prediction block and an area of the second prediction block”.
Schneider teaches “wherein the ultrasonic image comprises a first image and a second image” [Page 2, Lines 5-10].
In regard to the ultrasonic image comprising a first ultrasonic image and a second ultrasonic image, Schneider discloses “In accordance with embodiments of the present system, there is disclosed an ultrasound imaging apparatus, which may have a controller which may be configured to: acquire ultrasound image data of an anatomical object (e.g. a liver of a patient), the ultrasound image data may include a current frame and one or more of previous frames (the current frame may be a most-recently acquired frame and the previous frames may be frames acquired previously during the same scan in time” [Page 2, Lines 5-10]. In this case, since the ultrasound imaging data can include a current frame and one or more previous frames, under broadest reasonable interpretation, the ultrasound imaging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic scanning method of Rothberg so as to include the comparing of the size of a range of the organ pattern in first and second ultrasonic images as disclosed in Schneider in order to generate a movement cue (i.e. guide message) to allow the image to be moved such that the region of interest is displayed. Depending on the position of the ultrasonic scanner, the region of interest (i.e. an organ or tissue) may only be partially represented within the displayed image. By comparing the organ pattern in two ultrasonic images (i.e. a current frame and a previous frame), the physician can be provided with a guiding message that allows the ultrasonic scanner to be repositioned such that the organ can be seen more clearly within the image. Combining the prior art elements according to known techniques would yield the predictable result of guiding the user to position the ultrasound scanner. The combination of Rothberg and Yamada does not teach “the prediction block comprises a first prediction block in the first image and a second prediction block in the second image” or that the guiding message is generated “according to a numerical relationship between an area of the first prediction block and an area of the second prediction block”.
The combination of Rothberg, Schneider and Park does not teach “the prediction block comprises a first prediction block in the first image and a second prediction block in the second image” or that the guiding message is generated according to “a numerical relationship between an area of the first prediction block and an area of the second prediction block”.
Specht teaches “the prediction block comprises a first prediction block in the first image and a second prediction block in the second image” [Claim 1, Claim 10] and that the guiding message is 
In regard to the prediction block comprising a first prediction block in the first image and a second prediction block in the second image, Specht discloses “A method of ultrasound imaging comprising: […] generating an image based on ultrasound data; displaying the image on a display device; and displaying a border in the first color on the first image to indicate a position of an ROI” [Claim 1]. Since the method involves displaying a border on the first image to indicate a position of an ROI, under broadest reasonable interpretation, the border indicating the position of the ROI in the first image constitutes a first prediction block in the first image. Furthermore, in regard to the second prediction block in the second image, Specht discloses “The method of ultrasound imaging of claim 1, further comprising: acquiring second ultrasound data […] displaying the second image on the display device; and displaying the second border in the second color on the second image, where the second border indicates a second ROI […]” [Claim 10]. Since the method involves displaying a second border on the second image to indicate a second ROI, under broadest reasonable interpretation, the second border constitutes a second prediction block in the second image.
In regard to a numerical relationship between an area of the first prediction block and an area of the second prediction block, Specht discloses “At step 204, the processor 116 acquires a quality parameter during the process of acquiring the ultrasound data. The quality parameter may be any parameter that is correlated with the quality of the acquisition […] The correctness-of-view metric may be calculated by comparing acquired image frames with a standard view using image correlation techniques” [0027]. Furthermore, Specht discloses “displaying a border in the first color on the first image to indicate a position of an ROI, where the first color represents the acquisition quality level” [Claim 1] and “displaying a second border in the second color on the second image, where the second border indicates a second ROI and the second color represents the second acquisition quality level” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Rothberg, Schneider and Park so as to include the first and second prediction blocks in the first and second images as taught by Specht in order to determine how to guide the ultrasonic scanner to view the target region within the patient. By determining a numerical relationship between the sizes of the first and second prediction blocks, the operator can determine whether or not the ultrasonic scanner is moving closer to or farther away from the organ being examined. For example, if the second prediction block (i.e. region of interest) in the second image is larger than the first prediction block (i.e. region of interest) in the first image, this could indicate that the ultrasonic scanner is being moved over the organ of interest. Conversely, if the second prediction block (i.e. region of interest) in the second image is smaller than the first prediction block (i.e. region of interest) in the first image, this could indicate that the ultrasonic scanner has been moved past the organ of interest. Depending on the indication of the relationship between the first and second prediction blocks, the physician can be provided with a guiding message in order to position the ultrasonic scanner in the best position to view the organ of interest and then assess the organ.
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, this claim requires the primary reference of Rothberg in further view of Specht. Likewise, Rothberg discloses “obtaining target coordinate information according to the numerical relationship, wherein the target coordinate information corresponds to a target image in the ultrasonic image; and 10generating the guiding message according to the target coordinate information” [0198, FIG. 2, 0186].
In regard to obtaining target coordinate information according to the numerical relationship, wherein the target coordinate information corresponds to a target image in the ultrasonic image Rothberg discloses “In the ultrasound image 408, the computing device may identify the left ventricle as an anatomical feature 402 and analyze the characteristics of the left ventricle (such as the left ventricle diameter shown as anatomical feature characteristic 404) to identify medical parameters 410” [0198]. As shown in FIG. 4, the anatomical feature 402 includes the left ventricle. In this case, the left ventricle within the anatomical feature 402 constitutes a target image within the ultrasound image 408. Additionally, since the left ventricle is associated with a specific location within the human body, under broadest reasonable interpretation, the scanning device is capable of obtaining target coordinate information, representing the organ of interest, according to the numerical relationship.
In regard to generating the guiding message according to the target coordinate information, Rothberg discloses “An example of such a guide path on a subject is shown in FIG. 2. […] the computing device may generate a guide path 208 between the initial position 202 and a target position 204. The guide path 208 may be employed by the computing device to generate a sequence of instructions to provide the operator” [0186]. In this case, the target position 204 is associated with target coordinate information. Since the computing device can generate a sequence of instructions to guide the operator to the target position (i.e. associated with target coordinate information), under broadest reasonable 
The combination of Rothberg, Schneider and Park does not teach that the generating of the guiding message “according to the numerical relationship between the area of the first prediction block and the area of the second prediction block”.
Specht teaches that the generating of the guiding message “according to the numerical relationship between the area of the first prediction block and the area of the second prediction block” [0027, Claim 1, Claim 10].
In regard to a numerical relationship between an area of the first prediction block and an area of the second prediction block, Specht discloses “At step 204, the processor 116 acquires a quality parameter during the process of acquiring the ultrasound data. The quality parameter may be any parameter that is correlated with the quality of the acquisition […] The correctness-of-view metric may be calculated by comparing acquired image frames with a standard view using image correlation techniques” [0027]. Furthermore, Specht discloses “displaying a border in the first color on the first image to indicate a position of an ROI, where the first color represents the acquisition quality level” [Claim 1] and “displaying a second border in the second color on the second image, where the second border indicates a second ROI and the second color represents the second acquisition quality level” [Claim 10]. In this case, the first and second colors indicate the acquisition quality levels of the first and second ROI (i.e. the first and second prediction blocks). Furthermore, each of these regions of interest (i.e. ROI) is associated with a specific area and thus, the areas of the first and second prediction blocks can be determined. Since the processor can acquire a quality parameter and perform a correctness-of-view metric with image correlation techniques, under broadest reasonable interpretation, a numerical relationship (i.e. correlation) between an area of the first prediction block and an area of the second prediction block can be used to generate the guiding message as taught by Rothberg.
. 
Response to Arguments
Applicant’s arguments, see Remarks page 11-13, filed on 04/27/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are partially persuasive. 
The examiner respectfully refers the applicant to the 35 U.S.C. 112(a) section above with respect to claims 1 and 6. The examiner maintains that the specification does not disclose a third ultrasonic image. 
The examiner respectfully asserts that the primary reference of Rothberg teaches “generating the guiding message for enlarging a pattern area of the target organ” [0023]. Specifically, Rothberg discloses “In some embodiments, the at least one processor is configured to provide the at least one instruction to the operator at least in part by providing an instruction to the operator to move the 
In spite of this disagreement, the examiner acknowledges that the combination of Rothberg and Schneider does not teach “a third ultrasonic image”. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. US 20130331697 A1 “Park” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Caluser et al. US 20150182191 A1 “Caluser”;
Yamada US 20190216437 A1 “Yamada”;
Annangi et al. US 20200069285 A1 “Annangi”.
Caluser is pertinent to the applicant’s disclosure because “During imaging the position coordinates of ultrasound probe 34 and images are tracked with body position sensor 52 relative to the nipple point using sensor 48 and to the body planes tracked by sensor 49 […]” [0100].

Annangi is pertinent to the applicant’s disclosure because it discloses “One the current location of the ultrasound probe 104 is identified and the personalized anatomical model is generated and/or updated, it is desirable to “guide” the clinician from the current location of the ultrasound probe 104 to a “desired” or “target” location to enable accurate imaging of the desired anatomical region of interest in the patient 102 […] In some embodiments, the guidance unit 212 is configured to compute the desired trajectory of the ultrasound probe 104 by charting a path on the body surface of the patient 102 from the current position of the ultrasound probe 104 to the target location based on the current position of the ultrasound probe 104, the bounding boxes corresponding to the one or more detected anatomical regions of interest, the identified anatomical regions of interest, or combinations thereof” [0052].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/K.E.S. /Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793